Filed 12/6/22 In re Brannon B. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


In re BRANNON B. et al, Persons                                 B316440
Coming Under the Juvenile Court
Law.                                                            (Los Angeles County
                                                                Super. Ct. No. 19CCJP02782A-C)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

SADE W. et al.,

         Defendants and Appellants.


      APPEAL from orders of the Superior Court of Los Angeles
County, Linda L. Sun, Judge. Affirmed.
      Neale B. Gold, under appointment by the Court of Appeal,
for Defendant and Appellant Sade W.
      Konrad S. Lee, under appointment by the Court of Appeal,
for Defendant and Appellant Ronald B.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Aileen Wong, Senior Deputy
County Counsel, for Plaintiff and Respondent.
              __________________________________

       Sade W. and Ronald B. appeal the November 10, 2021
order terminating parental rights to their children, nine-year-old
Brannon B., seven-year-old Alyssa B. and six-year-old
Roxanne B., pursuant to Welfare and Institutions Code
section 366.26,1 contending the juvenile court failed to comply
with the directives of In re Caden C. (2021) 11 Cal.5th 614 and
erred in ruling they had failed to establish the beneficial parental
relationship exception to termination (§ 366.26, subd. (c)(1)(B)(i)).
Sade, the noncustodial parent, also appeals the order, entered
earlier the same day, denying her section 388 petition seeking
custody of the children and family maintenance services or, in the
alternative, additional family reunification services. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. Prior History Affecting Custody and Visitation
      In September 2015 the juvenile court sustained a
dependency petition pursuant to section 300, subdivision (b)(1),
alleging Sade and Ronald had a history of domestic violence with
each of them on occasion being the aggressor. Brannon and
Alyssa were declared dependents of the court and removed from
their parents’ custody. Sade and Ronald were ordered to
participate in family reunification services, which included drug


1     Statutory references are to this code.



                                 2
testing for Sade. Sade gave birth to Roxanne in April 2016, and
Sade and Ronald agreed to a voluntary family maintenance case
for the infant. In September 2016 the court made a home-of-
parents order for Brannon and Alyssa; but the children were
removed from Sade and placed with Ronald in April 2017 after
Sade failed to participate in court-ordered drug testing. Roxanne
was declared a dependent child of the court under section 300,
subdivision (j), in June 2017. The following month the court
terminated its jurisdiction and awarded Ronald sole physical and
legal custody of the children and limited Sade to monitored
visitation.
       In dissolution proceedings that began while the dependency
case was still active, the family court confirmed Ronald’s sole
physical and legal custody of the children and in June 2018
issued a domestic violence restraining order protecting Ronald
and the children from Sade. The five-year restraining order,
which prohibited any contact between Sade and Ronald or the
children, followed Sade’s arrest for assaulting Ronald in the
presence of the children.
     2. The Sustained Petition and Disposition Orders
      The children were detained from Ronald in April 2019
following a report of general neglect and placed with the
maternal grandfather and step-grandmother. In June 2019 the
juvenile court sustained an amended petition pursuant to
section 300, subdivision (b)(1), alleging Ronald had displayed
mental and emotional problems, including erratic and delusional
behavior, which made him unable to provide regular care for the
children. The court noted at the hearing that Sade, the
noncustodial parent, was nonoffending.




                                3
       Proceeding directly to disposition, the court declared the
children dependents of the court, removed them from Ronald’s
custody and ordered them suitably placed. The court ordered
family reunification services for Ronald including mental health
counseling and drug testing and required he take all prescribed
psychotropic medication. Ronald was allowed monitored
visitation. The children remained with their maternal
grandparents.
       The court asked counsel for Sade whether she was seeking
custody of the children. Counsel replied, “Not today, Your
Honor.” The court approved monitored visitation for Sade, but
directed her counsel to file a section 388 petition to modify the
restraining order to permit visitation to occur.
       3. The Reunification Period
       On July 22, 2019 the juvenile court granted Sade’s request
to modify the restraining order and removed the children as
protected individuals. The court granted Sade monitored
visitation twice a week for two hours each visit conditioned on
compliance with her court-ordered case plan, which included a
24-week domestic violence program and individual counseling to
address case issues (domestic violence).
       On October 31, 2019 Sade filed a section 388 petition
requesting the court liberalize her visitation and include in the
record that she was seeking custody of the children. The court
denied the petition without a hearing, stating Sade failed to
allege sufficient new evidence or a change of circumstances.
       At the six-month review hearing (§ 366.21, subd. (e)) in
January 2020, the court found Sade had made only minimal
progress and Ronald had made partial progress in their case
plans. The court ordered that family reunification services




                                4
continue and set the matter for a 12-month review hearing
(§ 366.21, subd. (f)). On March 20, 2020 the court ordered
suspension of in-person visits due to the COVID-19 pandemic.
       In June 2020 Sade gave birth to a baby girl. (The child is
not part of this case.) In a status review report for the
rescheduled 12-month review hearing on September 10, 2020, the
social worker for the Los Angeles County Department of Children
and Family Services stated Sade had been reluctant to provide
any information about the child’s father, Sade’s live-in boyfriend,
Vincent C. In a last minute information report for the hearing,
the social worker advised the court there was an open child
welfare referral being investigated in Nevada County, where
Sade lived, alleging general neglect involving Sade and the
newborn child.
       At the 12-month review hearing the court found Sade in
partial compliance and Ronald in minimal compliance with their
case plans, ordered that family reunification services continue,
and set the matter for an 18-month review hearing (§ 366.22).
       The Department’s March 2021 report for the section 366.22
hearing stated Sade had completed her domestic violence course,
but had not satisfactorily participated in therapy. According to
the report, her therapist recommended that Sade reenroll “to
address[] her unresolved issues” and had informed the social
worker “he believe[d] that if mother does not re-enroll in therapy
if things do not work out in mother’s current relationship mother
will repeat the same actions as she did with father.” In addition,
“he does not recommend that the children return home until
mother addresses her unresolved issues.”
       Sade was arrested for an incident of domestic violence
involving Vincent in mid-April 2021. Responding police officers




                                 5
determined Sade was the aggressor and had injured Vincent, who
was granted an emergency protective order. The Department’s
April 28, 2021 last minute information report also indicated there
had been a prior domestic violence incident involving Sade and
Vincent in January 2021.
      Also in late April 2021 Sade’s therapist wrote the
Department’s social worker to explain his earlier comments
regarding Sade’s participation in therapy. As he had previously
stated, Sade had decided to end therapy with him. However, in
reviewing his prior correspondence with the Department, he
realized the court had not required any particular number of
sessions and the purpose was simply “to ‘address the issues.’”
Accordingly, given Sade’s understanding of the terms of her
therapy, “she fulfilled them.” He added, “I believe we might have
been able to ‘fine tune’ the material discussed in sessions but
with some reflection, I can see that she might have felt she
completed what had been asked of her.”
      At the April 29, 2021 section 366.22 hearing the court
found by clear and convincing evidence that return of the
children to the physical custody of the parents would create a
substantial risk of detriment to them. The court also found Sade
and Ronald had made only partial progress toward alleviating
the causes necessitating placement of the children and
terminated reunification services for both of them. The court
scheduled a selection and implementation hearing (§ 366.26) for
August 26, 2021. Neither Sade nor Ronald sought writ review of
the court’s findings and orders. (See Cal. Rules of Court,
rules 8.450, 8.452.)2


2     References to rules are to the California Rules of Court.



                                 6
      4. The November 10, 2021 Hearings
       In its report for the section 366.26 hearing, filed July 22,
2021, the Department recommended termination of Sade’s and
Ronald’s parental rights and stated the maternal grandparents
were willing to adopt all three children and had been approved
for adoption. The children told the social worker they loved living
with the grandparents, and the social worker observed the
children to be happy and comfortable in the home and the
grandparents to be affectionate and loving toward the children.
The report continued, “The prospective adoptive parents [the
maternal grandparents] are meeting the children’s diverse needs
and facilitating medical, developmental, mental health, while
providing adequate supervision. . . . [They] are strong advocates
for the children and are committed to providing a permanent
home.”
       Sade filed a new section 388 petition shortly before
August 26, 2021. Her petition requested custody of the children
with family maintenance services or, alternatively, increased and
unmonitored visitation. The petition attached a dozen exhibits
(designated A through L) in support of her allegation of changed
circumstances.
       The court continued the section 366.26 hearing to
November 10, 2021 for a contested hearing, set Sade’s section 388
petition for a hearing on the same day, and ordered the
Department to file a response to the petition by October 27,
2021.3 The Department’s 25-page response (plus attachments)

3     At the hearing on August 26, 2021 the court indicated it
had not yet seen the section 388 petition, which, according to
Sade’s counsel, had been filed two days earlier. On September 3,
2021 the court set a hearing for September 10, 2021 to determine



                                7
expressed “great concern for the mother’s ability to exercise new
skills and or abilities to refrain from engaging in domestic
violence,” notwithstanding her completion of a 26-week domestic
violence course. The Department also described the somewhat
uncertain nature of Sade’s participation in, and purported
completion of, court-ordered individual therapy.
           a. The section 388 hearing
       At the section 388 hearing on November 10, 2021, the court
admitted into evidence without objection Sade’s petition with
exhibits and the Department’s October 27, 2021 response, as well
as the Department’s July 22, 2021 section 366.26 report. Sade’s
counsel did not ask that Sade testify or seek to introduce any
additional evidence, requesting only the opportunity to present
argument. At the outset of her argument counsel noted that
Sade was nonoffending and then advised the court, “We are, at
the very least, asking that the court order for reunification
services to be resumed for another six months, or reinstated,
since it’s been terminated.” Counsel did not address the
petition’s request for an immediate return of custody of the
children to Sade.
       Counsel for the Department, joined by minors’ counsel,
argued Sade had not made a sufficient showing of a change of
circumstances to justify granting section 388 relief. The
Department also pointed out Sade was apparently no longer
seeking custody and had made no showing that granting


whether it should grant or deny an evidentiary hearing on the
section 388 petition. On September 10, 2021 the court ordered a
hearing on the petition, confirmed the previously ordered
November 10, 2021 hearing date, and again ordered the
Department to prepare a response by October 27, 2021.



                                8
additional reunification services would be in the children’s best
interest.
      The court denied the petition, noting it had “considered all
the evidence in this matter and counsel’s arguments” and found
Sade “did not meet her burden, not even the prima facie burden,
to have the court sustain the 388 petition.” First, the court ruled,
Sade had not demonstrated her circumstances had changed,
observing that her April 2021 arrest for domestic violence showed
she had not learned how to apply skills addressed in her domestic
violence classes.4 In addition, the court noted, Sade’s therapist
had expressed concern that there were unresolved issues that
might resurface if Sade did not resume individual counseling.
Second, the court found Sade had failed to establish that granting
further reunification services would be in the best interests of the
children. During Sade’s in-person visits the two older children,
although happy to see her, were allowed to misbehave because
Sade did not set boundaries and then made no effort to correct
them. Consistent with the arguments of counsel, the court did
not address the request made in Sade’s petition for an immediate
return of the children to her custody.
      b. The section 366.26 hearing
       The section 366.26 hearing on the Department’s
recommendation to terminate parental rights began immediately
after the hearing on Sade’s section 388 petition. Sade testified
she had regularly seen the children every other weekend for two
years, either flying or driving down from her home in Nevada
City. If a visit needed to be cancelled (because a child was ill or

4     The court recognized that criminal charges had been
dropped, but stated that did not negate the fact that the incident
of domestic violence had occurred.



                                 9
due to Sade’s transportation problems), she would communicate
directly with the maternal grandfather or the social worker.
Sade described the children as excited to see her at the visits,
which lasted from three to five hours. Asked if the children
showed her physical affection, Sade responded, “Absolutely. . . .
Our bond is incredibly strong. We talk three times a week. . .
We’re always happy to see each other, whether it’s in phone or in
person. We can’t get enough time together.” Sade explained she
and the maternal grandfather did not have a good relationship;
he did not invite her to participate in the children’s medical
appointments; and she did not ask if she could do so because she
knew he would not allow any contact that was not ordered by the
court or authorized by the social worker.
       Minors’ counsel, who acknowledged that Sade had visited
consistently with the children, argued Sade had not shown a
sufficient bond with the children to establish an exception to the
preference for adoption and urged the court to terminate parental
rights. Her visits, he observed, focused only on having fun with
the children; and he emphasized that Sade had testified the
children did not cry or otherwise express any emotional upset
when her visits ended, a point also made by the Department.
       Sade’s counsel argued termination would be detrimental to
the children “because of the parent-child bond exception.”
Responding to minors’ counsel’s just-having-fun comment, she
argued that, given the limited time Sade had for visits, having
fun with her children was a necessary part of developing an
emotional attachment. Counsel then argued, “Balancing the
parents’ interest in reunification with the child’s need for
stability and permanency, right now the kids do have—they
are—they have stability with the foster parent.” Because of




                                10
Sade’s strong interest in reunifying with the children, she
concluded, the court should “allow[] a little more time in
approaching this.”
       For his part, Ronald’s counsel, while generally opposing the
Department’s recommendation to terminate parental rights, did
not argue the parental relationship exception applied to his
client. Rather, without explaining his rationale, he urged the
court to have the Department investigate whether legal
guardianship would be a more appropriate plan. Counsel then
asked the court, if it adopted the Department’s recommendation,
to order the Department to refer the matter for development of a
post-adoption visitation agreement to permit Ronald to continue
to see the children if he sought and received proper mental health
treatment.
       The court found by clear and convincing evidence that
Brannon, Alyssa and Roxanne were adoptable and no exception
to adoption applied; terminated Sade’s and Ronald’s parental
rights; transferred care custody and control of the children to the
Department for adoptive planning and placement; and
designated the children’s current caregivers (the maternal
grandparents) as prospective adoptive parents. With respect to
the parental relationship exception to termination, the court
found that none of the three elements had been met.
       The court briefly discussed the quality of Ronald’s
monitored, virtual or telephone visits with the children, noting he
had frequently displayed aggressive and inappropriate behavior
leading to termination of the visits, but did not otherwise address
the parental relationship exception as it applied to him.
       As to Sade, although the court recognized she had regular
in-person visits with the children, the court found her phone or




                                11
video visits during recent months had not been consistent. Even
with those visits, the court continued, Sade had not proved the
children would benefit from the continuation of the relationship:
“The mere fact [of] the mother’s loving and frequent relationship
is not enough to overcome the need for stability for the children.”
The court noted the children had been with the maternal
grandparents for two years (since 2019) and had been out of
Sade’s custody for four years because Ronald had sole custody
between 2017 and 2019. In addition, the court pointed out, while
Brannon and Alyssa said they enjoyed visiting with Sade because
she brought fun things to play with, the children and the
grandparents all indicated Sade was unable to set boundaries
and had no rules for the visits. And, as had counsel for the
children and the Department, the court emphasized that the
children did not show any emotional upset when visits with Sade
ended.
                          DISCUSSION
      1. The Juvenile Court Did Not Commit Legal Error or
         Abuse Its Discretion in Denying Sade’s Section 388
         Petition
            a. Governing law and standard of review
        Section 388 provides for modification of juvenile court
orders when the moving party (1) presents new evidence or a
change of circumstance and (2) demonstrates modification of the
previous order is in the child’s best interest. (In re Jasmon O.
(1994) 8 Cal.4th 398, 415; In re Stephanie M. (1994) 7 Cal.4th
295, 317; In re Y.M. (2012) 207 Cal.App.4th 892, 919; see
rule 5.570(e); see also In re Zacharia D. (1993) 6 Cal.4th 435, 455
[“‘[s]ection 388 provides the “escape mechanism” that . . . must be




                                12
built into the process to allow the court to consider new
information’”].)
       When, as here, a section 388 petition is filed after family
reunification services have been terminated, the juvenile court’s
overriding concern is the child’s best interest. (In re
Stephanie M., supra, 7 Cal.4th at p. 317.) The parent’s interests
in the care, custody and companionship of the child are no longer
paramount; and the focus shifts to the needs of the child for
permanency and stability. (Ibid.; In re Malick T. (2022)
73 Cal.App.5th 1109, 1123.) Nonetheless, a parent may rebut the
presumption that, once family reunification services have been
terminated, reunification is not in the best interest of the child by
showing that circumstances have changed and that the best
interest of the child warrants further reunification services.
(In re Marilyn H. (1993) 5 Cal.4th 295, 309; In re Stephanie M., at
p. 317.)
       “[B]est interests is a complex idea” that requires
consideration of a variety of factors. (In re Kimberly F. (1997)
56 Cal.App.4th 519, 530; see In re Jacob P. (2007)
157 Cal.App.4th 819, 832-833.) In determining whether a
section 388 petitioner has made the requisite showing, the
juvenile court may consider the entire factual and procedural
history of the case, including factors such as the seriousness of
the reason leading to the child’s removal, the reason the problem
was not resolved, the passage of time since the child’s removal,
the relative strength of the bonds with the child, the nature of the
change of circumstance, and the reason the change was not made
sooner. (In re Mickel O. (2011) 197 Cal.App.4th 586, 616; In re
Aaliyah R. (2006) 136 Cal.App.4th 437, 446-447; In re Justice P.
(2004) 123 Cal.App.4th 181, 188-189.)




                                 13
       If the juvenile court has ruled the parent failed to carry his
or her initial burden to demonstrate new evidence or changed
circumstances, the first step of the analysis, the question for the
reviewing court is whether that finding is erroneous as a matter
of law. (See Almanor Lakeside Villas Owners Assn. v. Carson
(2016) 246 Cal.App.4th 761, 769 [where the issue on appeal turns
on a failure of proof at trial, “the question for the reviewing court
[becomes] ‘“whether the evidence compels a finding in favor of the
appellant as a matter of law”’”]; In re Aurora P. (2015)
241 Cal.App.4th 1142, 1156 [same].) We review the court’s
decision to grant or deny a section 388 petition based on its best
interest finding for abuse of discretion and may disturb the
exercise of that discretion only in the rare case when the court
has made an arbitrary or irrational determination. (In re
Stephanie M., supra, 7 Cal.4th at pp. 318-319; In re Malick T.,
supra, 73 Cal.App.5th at p. 1123; In re I.B. (2020) 53 Cal.App.5th
133, 153.) We do not inquire whether substantial evidence
supports the order, nor do we reweigh the evidence and
substitute our judgment for that of the juvenile court. (In re
Stephanie M., at pp. 318-319.) We ask only whether the juvenile
court abused its discretion with respect to the order it actually
made. (In re M.H. (2018) 21 Cal.App.5th 1296, 1305.)
           b. The juvenile court did not commit legal error in
               failing to find it would be detrimental to the children
               to return custody to Sade
       Sade does not argue on appeal that the court abused its
discretion in denying her request for additional reunification
services—the only issue addressed by her counsel at the hearing
on her section 388 petition—or in finding more generally that she
had not established the children’s best interests would be
furthered by the modifications requested in her petition. Rather,



                                 14
focusing solely on the petition’s request for an immediate return
of the children to her custody, she contends the court did not
conduct a proper hearing or apply the correct legal standard.
       The foundation for Sade’s argument is rule 5.570(h)(2),
which provides the section 388 hearing “must be conducted as a
dispositional hearing under rules 5.690 and 5.695 if: [¶] . . . [¶]
(B) There is a due process right to confront and cross-examine
witnesses. [¶] Otherwise, proof may be by declaration and other
documentary evidence, or by testimony, or both, at the discretion
of the court.” According to Sade, because she was a nonoffending
noncustodial parent, the court was required, as it would be at a
disposition hearing pursuant to section 361.2, subdivision (a), to
place the children with her unless it found by clear and
convincing evidence it would be detrimental to the children to do
so. It was legal error, Sade contends, for the court to instead
apply the best interests standard to deny her petition.5

5      Because the court stated Sade had not even met her prima
facie burden under section 388, Sade argues the court failed to
consider any evidence, denying the petition based solely on her
pleading, which, she asserts, violated the requirement that the
hearing be conducted as a disposition hearing. Even a cursory
reading of the court’s ruling belies that contention. As discussed,
the court admitted into evidence not only Sade’s petition, which
included Sade’s declaration and multiple exhibits, but also the
section 388 and 366.26 reports, offered the parties an opportunity
to present additional evidence and listened to oral argument.
The court then expressly stated it had considered the evidence
(and argument) and found Sade had not carried her burden to
demonstrate the elements necessary for section 388 relief. That
is the manner in which many (if not most) disposition hearings
are conducted. The additional reference to Sade’s prima facie
burden was nothing more than a grace note.



                                15
       Even if not forfeited because it was not raised in the
juvenile court (see In re S.B. (2004) 32 Cal.4th 1287, 1293
[forfeiture doctrine applies in dependency proceedings]; In re
Elijah V. (2005) 127 Cal.App.4th 576, 582 [“[a] parent’s failure to
raise an issue in the juvenile court prevents him or her from
presenting the issue to the appellate court”]; see also In re
Wilford J. (2005) 131 Cal.App.4th 742, 754]), Sade’s argument
the court applied the wrong legal standard is unpersuasive.
       By its terms section 361.2 generally applies only at the
disposition hearing when a child is first formally removed from
the care of the custodial parent. (In re Zacharia D., supra,
6 Cal.4th at p. 453 [“Nothing in this statute suggests that custody
must be immediately awarded to a noncustodial parent
regardless of when in the dependency process the parent comes
forward. Rather, its language suggests that the statute is
applicable only at the time the child is first removed from the
custodial parent or guardian’s home”]; In re Z.K. (2011)
201 Cal.App.4th 51, 70 [“[s]ection 361.2 is designed to apply at
the disposition phase of the dependency proceeding, when the
court first elects to remove the child from the custody of the
custodial parent”].) Nonetheless, courts have on occasion applied
the principles of section 361.2 postdisposition to avoid prejudice
to a noncustodial nonoffending parent who did not know about
the dependency proceeding until after the disposition hearing or
who did not request custody until after the disposition hearing in
order to establish presumed father status. (See, e.g., In re
Liam L. (2015) 240 Cal.App.4th 1068, 1083 [father appeared
before disposition hearing and requested custody after disposition
hearing to establish presumed father status and develop a
relationship with the child]; In re Jonathan P. (2014)




                                16
226 Cal.App.4th 1240, 1255-1256 [social services agency failed to
adequately search for the parent]; In re Suhey G. (2013)
221 Cal.App.4th 732, 744-745 [agency failed “to properly serve
[the parent,] depriv[ing] him of the opportunity to appear at the
disposition hearing and obtain custody under the section 361.2
framework”].)
       In In re Liam L., supra, 240 Cal.App.4th 1068 the court of
appeal held in these situations, when a noncustodial parent seeks
a postdisposition change in a child’s placement by means of a
section 388 petition, the general best interests test does
not apply: “[G]iven the underlying presumption in California’s
dependency scheme that a minor should be placed with a
noncustodial parent, absent a finding of detriment, such a
placement is inherently in the minor’s best interests.” (Id. at
p. 1073, fn. omitted.) Therefore, “[a] noncustodial parent . . .
makes a prima facie case of best interests[] under section 388,
when the noncustodial parent requests custody of the dependent
child postdisposition. This minimal burden reflects the
noncustodial parent’s constitutional right to care and custody of
the child and the law’s presumption that the child should be
placed with his or her parents whenever possible. A court
considering the noncustodial parent’s [section 388] petition must
place the child with the noncustodial parent unless the opposing
party establishes that the placement would be detrimental to the
child’s safety, protection, or physical or emotional well-being.”
(Id. at pp. 1085-1086.)
       The Liam L. court, however, explained that in this context
“a finding of detriment is equivalent to a finding that placing the
dependent child with the noncustodial parent is not in the child’s




                                17
best interests” (In re Liam L., supra, 240 Cal.App.4th at p. 1086)6
and expressly stated it was not holding the presumption that
placement with the noncustodial parent would be in the minors’
best interests applied “if the noncustodial parent participates in
reunification services, the parent fails to make substantial
progress, the court terminates those services, and the court sets a
selection and implementation hearing under section 366.26.”
(Ibid.) That is precisely the circumstance here. Sade through
counsel advised the court she was not seeking custody at the
disposition hearing (because there was still in place a no-contact
domestic violence restraining order); she subsequently
participated in, and failed to satisfactorily complete, her court-
ordered case plan; and the court terminated reunification services
and scheduled the selection and implementation hearing.
       Moreover, at the six-month review hearing on January 6,
2020, the 12-month review hearing on September 10, 2020, and
the 18-month review hearing on April 29, 2021 the court found by
clear and convincing evidence that returning custody of the
children to their parents would create a substantial risk of
detriment to them, fully rebutting any presumption it would be in
the children’s best interests to be placed with Sade. Given those
findings, it was Sade’s burden under section 388 to present
evidence of a substantial change in circumstance justifying a


6     The difference, therefore, between a typical section 388
hearing and the one envisioned by the Liam L. court is not in the
nature of the required finding, but whether the petitioner has the
burden of proving by a preponderance of the evidence that
modifying custody is in the best interest of the child or the party
opposing the petition has the burden of proving by clear and
convincing evidence it is not.



                                18
modification of the prior rulings and that, notwithstanding
repeated instances of domestic violence, it was in the children’s
best interests to be returned to her custody. She did not.
      Finally, in addition to the findings of detriment at the three
review hearings, at the selection and implementation hearing
held immediately after the section 388 hearing, the court once
again found by clear and convincing evidence that it would be
detrimental to the children to be returned to their parents. Any
possible error in failing to make that finding a few minutes
earlier was necessarily harmless.
      Sade’s argument the juvenile court committed reversible
error by failing to state on the record the factual basis for its
order, as required by rule 5.695(a)(7) for decisions regarding
custody made at a disposition hearing, is similarly flawed. As
discussed, the court explained in detail why it was denying Sade’s
request for additional reunification services. The court
reasonably understood from counsel’s argument at the hearing
that Sade was no longer pursuing her request for an immediate
return of custody and that no express findings as to that issue
were required.
      2. The Juvenile Court Did Not Abuse Its Discretion in
         Finding the Beneficial Parental Relationship Exception
         to Termination of Parental Rights Did Not Apply
         a. Governing law and standard of review
       The express purpose of a section 366.26 hearing is “to
provide stable, permanent homes” for dependent children.
(§ 366.26, subd. (b).) Once the court has decided to end parent-
child reunification services, the legislative preference is for
adoption. (§ 366.26, subd. (b)(1); In re S.B. (2009) 46 Cal.4th 529,
532 [“[i]f adoption is likely, the court is required to terminate




                                 19
parental rights, unless specified circumstances compel a finding
that termination would be detrimental to the child”].)
       Section 366.26 requires the juvenile court to conduct a two-
part inquiry at the selection and implementation hearing. First,
it determines whether there is clear and convincing evidence the
child is likely to be adopted within a reasonable time. (In re
Caden C., supra, 11 Cal.5th at p. 630; Cynthia D. v. Superior
Court (1993) 5 Cal.4th 242, 249-250; In re J.W. (2018)
26 Cal.App.5th 263, 266.) Then, if the court finds by clear and
convincing evidence the child is likely to be adopted, the statute
mandates judicial termination of parental rights unless the
parent opposing termination can demonstrate one of the
enumerated statutory exceptions applies. (§ 366.26,
subd. (c)(1)(A) & (B); see In re Caden C., at p. 630; In re B.D.
(2021) 66 Cal.App.5th 1218, 1224-1225.)
       One of the statutory exceptions to termination is set forth
in section 366.26, subdivision (c)(1)(B)(i), which permits the court
to order a permanent plan other than adoption if “[t]he parents
have maintained regular visitation and contact with the child
and the child would benefit from continuing the relationship.” As
the Supreme Court explained in In re Caden C., supra, 11 Cal.5th
614, the exception requires the parent to establish, by a
preponderance of the evidence, (1) the parent has maintained
regular visitation and contact with the child, “taking into account
the extent of visitation permitted”; (2) the child has a substantial,
positive, emotional attachment to the parent such that the child
would benefit from continuing the relationship; and
(3) terminating the relationship “would be detrimental to the
child even when balanced against the countervailing benefit of a
new, adoptive home.” (Id. at p. 636; see id. at p. 630 [“[t]he




                                 20
language of this exception, along with its history and place in the
larger dependency scheme, show that the exception applies in
situations where a child cannot be in a parent’s custody but
where severing the child’s relationship with the parent, even
when balanced against the benefits of a new adoptive home,
would be harmful for the child”].)
        When the benefits of a stable, adoptive, permanent home
outweigh the harm the child would experience from the loss of a
continued parent-child relationship, the court should order
adoption. (In re Caden C., supra, 11 Cal.5th at p. 634.) However,
“‘[i]f severing the natural parent/child relationship would deprive
the child of a substantial, positive emotional attachment such
that,’ even considering the benefits of a new adoptive home,
termination would ‘harm[]’ the child, the court should not
terminate parental rights.” (Id. at p. 633.)
        We review the juvenile court’s findings as to whether the
parent has maintained regular visitation and contact with the
child and the existence of a beneficial parental relationship for
substantial evidence. (In re Caden C., supra, 11 Cal.5th at
pp. 639-640; In re A.L. (2022) 73 Cal.App.5th 1131, 1154.) We
review the third step—whether termination of parental rights
would be detrimental to the child due to the child’s relationship
with his or her parent—for abuse of discretion. (In re Caden C.,
at p. 640.)
          b. The finding that termination of Sade’s parental
             rights would not be detrimental to the children was
             well within the juvenile court’s discretion
      As explained in In re Caden C., supra, 11 Cal.5th 614, the
section 366.26, subdivision (c)(1)(B)(i), exception to termination of
parental rights is primarily intended to allow a child to continue




                                 21
to benefit from a positive relationship with his or her parent in
situations where that parent is unable to regain custody of the
child. (See id. at p. 630.) It is not an alternative method for
seeking additional reunification services after a failed section 388
petition. Yet, as discussed, at the section 366.26 hearing Sade’s
counsel asked the court to balance Sade’s interest in
reunification, not the children’s interest in maintaining their
relationship with her, against the children’s need for stability
and permanency. Having failed to even assert that the nature of
the children’s relationship with Sade outweighed the benefits of
stability and permanence through adoption by their
grandparents, let alone to identify evidence in the record to
support such a conclusion, it would be difficult for us to hold the
juvenile court erred in ruling Sade failed to establish the
exception applied.
       Notwithstanding counsel’s faulty approach to the issue,
however, the juvenile court expressly considered each of the
three elements of the parental relationship exception as
discussed in In re Caden C., supra, 11 Cal.5th 614, and found
Sade had failed to satisfy any of them. There was no reversible
error.
       As to the first element, regular visitation and contact,
although the court acknowledged Sade had regular in-person
visits, it found, based on the Department’s reports, that her
remote (telephonic or video) visitation had been inconsistent.
The court thus concluded Sade failed to establish this essential
element of the parental relationship exception.
       On appeal Sade contends the evidence supported the
contrary finding and notes that minors’ counsel agreed Sade’s
visitation had been regular. Sade misconstrues the substantial




                                22
evidence standard of review: The issue is not whether the court
could have found in Sade’s favor on this element, but whether the
finding actually made lacked evidentiary support. It did not.
(See In re Caden C., supra, 11 Cal.5th at p. 640 [“In reviewing
factual determinations for substantial evidence, a reviewing court
should ‘not reweigh the evidence, evaluate the credibility of
witnesses, or resolve evidentiary conflicts.’ [Citation.] The
determinations should ‘be upheld if . . . supported by substantial
evidence, even though substantial evidence to the contrary also
exists and the trial court might have reached a different result
had it believed other evidence’”]; cf. In re R.V. (2015) 61 Cal.4th
181, 200-201 [“[t]here is, however, no single formulation of the
substantial evidence test for all its applications”; where a party
fails to meet its burden on an issue in the juvenile court, “the
inquiry on appeal is whether the weight and character of the
evidence . . . was such that the juvenile court could not
reasonably reject it”].)
       As stated in the most recent status review report before the
court, filed October 15, 2021, “During this period of supervision,
mother has been inconsistent with telephone visits with the
children and consistent with in person visits. Mother has stated
she is either tired or has an engagement that conflicts with
telephone visits. The CSW has attempted to address the
inconsistent phone calls however, mother is either unwilling or
unable to speak with the CSW.” That information was sufficient
to support the court’s conclusion Sade’s visitation had not been
consistent, even taking into account the limitations imposed on
Sade by court orders. (See In re Caden C., supra, 11 Cal.4th at
p. 632; In re Eli B. (2022) 73 Cal.App.5th 1061, 1070-1071
[substantial evidence supported finding that parent did not




                                23
regularly visit child; although “he had visited regularly ‘for the
most part’ for two years,” his visitation was often “sporadic and
also entailed significant gaps”].)
       The second element of the parental relationship exception
has two components: The child has a positive emotional
attachment to the parent, and the child would benefit from
continuing the relationship. (See Caden C., supra, 11 Cal.5th at
p. 636.) The evidence here indicated Brannon and Alyssa, the
two older children, had fun and enjoyed their visits with Sade.
But both children also said Sade did not have any rules during
visits, and Brannon confirmed reports that he did not listen to
Sade. Moreover, although happy to see Sade, none of the
children reacted negatively (that is, displayed emotional upset)
when the visits ended. When evaluating this limited evidence in
terms of the strength of the attachment between Sade and the
children and the benefit of continuing their relationship, the
court properly considered the age of the children (at this point,
Brannon was eight years old, Alyssa six and Roxanne five) and
the fact they had not lived with Sade for four years—the majority
of their lives. (See id.at p. 632.) Weighing these factors the court
concluded, on balance, the record did not establish the type of
substantial beneficial emotional attachment necessary for of the
parental relationship exception to apply. On appeal Sade again
argues the record supported a finding that the children shared
such a relationship with her, but she fails to demonstrate, as is
her burden, that there was not substantial evidence for the
juvenile court’s contrary conclusion.
       Finally, even if we were to accept Sade’s arguments that
she proved consistent visitation and the children’s substantial,
positive emotional attachment to her, the record is devoid of




                                 24
evidence that would justify the exceptional conclusion that
maintaining a relationship with Sade outweighed the benefits of
stability and permanence through adoption by the children’s
grandparents. (See In re Caden C., supra, 11 Cal.5th at p. 631
[“‘[t]he statutory exceptions merely permit the court, in
exceptional circumstances [citation], to choose an option other
than the norm, which remains adoption’”]; accord, In re
Celine R. (2003) 31 Cal.4th 45, 53.) Other than repeating that
the children were happy to see Sade and asserting without
supporting evidence that they “will be devastated when they are
not longer permitted to see their mother,”7 Sade has presented
nothing that suggests the court’s evaluation of the relative
benefits of adoption versus preserving the parental relationship
was arbitrary or irrational. To the contrary, given the ample
evidence the children were happy and comfortable in the
prospective adoptive home and the grandparents, who wanted to
provide a permanent home for the children, were nurturing and
affectionate toward them, the decision that the parental
relationship exception did not apply was well within the juvenile
court’s discretion.
          c. Ronald forfeited any claim the beneficial parental
             relationship exception applied to him
      Although the juvenile court conducted the three-element
analysis required by In re Caden C., supra, 11 Cal.5th 614 with
respect to Sade’s contention her bond with the children justified
application of the beneficial parental relationship exception to

7     Sade cites her own testimony that she believes the
maternal grandfather will not allow her to see the children once
they are adopted, but provides no evidence of the impact on the
children of such a decision were it to be made.



                                25
termination of parental rights, Ronald argues the court erred in
failing to make a comparable analysis of his bond with the
children. That omission is not surprising, nor was it error. It
was Ronald’s burden to assert the exception applied. (See In re
Rachel M. (2003) 113 Cal.App.4th 1289, 1295 [“The juvenile court
does not have a sua sponte duty to determine whether an
exception to adoption applies. [Citations.] The party claiming an
exception to adoption has the burden of proof to establish by a
preponderance of evidence that the exception applies”]; In re
Melvin A. (2000) 82 Cal.App.4th 1243, 1252 [same].) Ronald did
not do so, raising only a general objection to adoption at the
section 366.26 hearing and requesting the court order the
Department to evaluate legal guardianship as the permanent
plan for the children.
       As the court explained in In re Erik P. (2002)
104 Cal.App.4th 395, “The application of any of the exceptions
enumerated in section 366.26, subdivision (c)(1) depends entirely
on a detailed analysis of the relevant facts by the juvenile court.
[Citations.] If a parent fails to raise one of the exceptions at the
hearing, not only does this deprive the juvenile court of the
ability to evaluate the critical facts and make the necessary
findings, but it also deprives this court of a sufficient factual
record from which to conclude whether the trial court’s
determination is supported by substantial evidence.” (Id. at
pp. 402-403.)
       Because Ronald failed to raise the beneficial parental
relationship exception in the juvenile court, it was not error for
the court to address Sade’s bond with the children but not
Ronald’s. In addition, having failed to raise it in the juvenile
court, Ronald has forfeited the issue on appeal. (In re Daisy D.




                                 26
(2006) 144 Cal.App.4th 287, 292; In re Erik P., supra,
104 Cal.App.4th at pp. 402-403; see In re Elijah V., supra,
127 Cal.App.4th at p. 582.) Ronald concedes he did not contend
in the juvenile court that the exception applied to him but insists
there was no forfeiture because a parent is not required to object
to the social service agency’s failure to carry its burden of proof to
preserve the issue for appeal.
      While an accurate statement of the law, Ronald’s argument
is misplaced because it was his burden, not the Department’s, to
establish the exception applied, as made absolutely clear in In re
Caden C., supra, 11 Cal.5th at page 636: “[T]he parent asserting
the parental benefit exception must show, by a preponderance of
the evidence, three things.” (Accord, In re B.D., supra,
66 Cal.App.5th at pp. 1224-1225 [“‘[o]nce the court determines
the child is likely to be adopted, the burden shifts to the parent to
show that termination of parental rights would be detrimental to
the child under one of the exceptions listed in section 366.26,
subdivision (c)(1)’”].) Thus, although it is true, as Ronald asserts,
a parent who does not challenge a finding of adoptability may
argue on appeal that substantial evidence does not support such
a finding (see, e.g., In re Gregory A. (2005) 126 Cal.App.4th 1554,
1560-1561 [because the social services agency has the burden of
proof of adoptability, a parent is not required to object to the lack
of substantial evidence in order to preserve the issue for appeal]),
a parent who did not assert the parental relationship exception in
the juvenile court has no right to do so on appeal. (In re
Rachel M., supra, 113 Cal.App.4th at p. 1295; In re Erik P.,
supra, 104 Cal.App.4th at p. 403.)




                                 27
                          DISPOSITION
      The juvenile court’s November 10, 2021 orders denying
Sade’s section 388 petition and terminating parental rights are
affirmed.



                                          PERLUSS, P. J.
     We concur:



           SEGAL, J.



           FEUER, J.




                               28